Citation Nr: 0122067	
Decision Date: 09/05/01    Archive Date: 09/11/01

DOCKET NO.  01-04 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an effective date earlier than June 22, 2000, 
for the award of a 100 percent rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from July 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Fargo, North Dakota.

By history, in May 1998, the RO granted service connection 
for PTSD rated as 30 percent disabling, effective September 
5, 1996.  Disagreeing with the assigned evaluation, the 
veteran appealed.  In August 2000, the 30 percent rating was 
increased to 70 percent, effective from June 22, 2000.  The 
veteran disagreed with the assigned effective date and 
appealed.  In March 2001, the rating was increased to 100 
percent, effective from June 22, 2000.  As the issue 
certified for appeal has been characterized as entitlement to 
an effective date for the award of 100 percent rating for 
PTSD and adequately contemplates the veteran's appellate 
assertions, the Board will address the matter as such.  See 
generally, Fenderson v. West, 12 Vet. App. 119 (1999); AB v. 
Brown, 6 Vet. App. 35 (1993).

In April 2001, the veteran submitted a March 1997 
psychological evaluation report to substantiate his claim.  A 
written waiver of initial RO adjudication was received in 
August 2001.  Accordingly, the provisions of 38 C.F.R. 
§ 20.1304(c) (2000) have been satisfied.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining information and evidence necessary to 
substantiate his claim.

2.  The rating period on appeal commenced on September 5, 
1996. 

3.  Resolving doubt in the veteran's favor, it is initially 
factually ascertainable on December 13, 1999, that the 
veteran's PTSD had increased in severity and that he was 
demonstrably unable to obtain and retain employment.


CONCLUSION OF LAW

The requirements for an effective date of December 13, 1999, 
and no earlier, for the award of a 100 percent rating for 
PTSD have been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400(o)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the VA has made reasonable efforts to assist 
the veteran in obtaining information and evidence necessary 
to substantiate his claim.  The veteran has been provided a 
statement of the case and a supplemental statement of the 
case informing him of the medical evidence necessary for his 
claim.  VA treatment records have been obtained, and VA 
medical examinations have been conducted.  The veteran has 
not identified any outstanding medical evidence.  The Board 
finds that no additional notification or development action 
is required under the Veterans Claims Assistance Act of 2000, 
it would not be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).

The veteran asserts that an effective date of September 1996 
is warranted for the award of a 100 percent rating for PTSD.  
He maintains that he has been dysfunctional since that time.  
At the outset, the Board notes that although the rating 
criteria for mental disabilities were amended effective 
November 7, 1996, the rating criteria in effect prior to 
November 7, 1996, are more favorable to the veteran's claim.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOPGCPREC 3-2000 (April 13, 2000). 

Prior to November 7, 1996, the regulations, in part, provided 
for a 30 percent evaluation when PTSD caused a veteran 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility and efficiency levels as to produce 
definite social and industrial impairment.  A 50 percent 
evaluation was warranted when PTSD caused a veteran 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people 
with reliability, flexibility, and efficiency levels so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  

A 70 percent rating required severe social impairment and 
psychoneurotic symptoms of such severity and persistence that 
there was a severe inability to obtain or retain employment.  
A 100 percent evaluation was warranted where it was 
demonstrated that the attitudes of all contacts, except the 
most intimate, were so adversely affected as to result in 
virtual isolation in the community; or there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996).

Regarding effective dates, VA regulations provide that except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

The effective date for an increased compensation is, except 
as provided in paragraph 3.400(o)(2) of this section and § 
3.401(b), the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(o).  
The effective date of an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, the date 
of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

In this case, the requirements for an effective date of 
December 13, 1999, for the award of a 100 percent rating for 
PTSD have been met.  However, the requirements for an 
effective date earlier than December 13, 1999, have not been 
met.  As previously noted, in May 1998, service connection 
was granted with an evaluation of 30 percent, effective from 
September 5, 1996.  The veteran appealed the assigned 
evaluation.  Thus, the appeal for an increased initial rating 
has remained pending since September 1996.  Fenderson, supra.

Nevertheless, in this case, clinical findings do not justify 
the awarding of a 100 percent rating for PTSD prior to 
December 13, 1999.  Indeed, a psychological evaluation report 
dated in March 1997 reflects that the veteran had difficulty 
with relationships, including "trusting" people and getting 
"close" to them.  It was also reported that the veteran was 
unemployed at that time.  However, the report also reflects 
that the veteran participated in the business management 
program at a local community college, and was married with 
five children.  Additionally, after evaluating the veteran, 
the examiners wrote that the veteran appeared calm and 
comfortable during the interview.  Although he appeared to 
have symptoms indicative of PTSD, the diagnostic picture was 
not clear at that time.  The veteran did not present with 
vegetative symptoms of depression nor did he appear to be 
overtly distressed by his experiences with PTSD.    

A psychological assessment report dated in April 1998 as well 
as an evaluation report from the Vet Center dated in May 1998 
also document that the veteran had difficulty with feelings 
of anger, mistreatment, resentment, and being oversensitive 
and responsive of others.  It was also reported that he was 
uncomfortable in social situations as well.  While the 
veteran's symptoms were discussed, the reports do not record 
a diagnosis of PTSD or address the veteran's level of social 
or industrial functioning.

The veteran underwent a VA examination March 1998.  During 
the interview, the veteran reportedly complained of feelings 
of hopelessness, an inability to be with others, and 
intrusive memories and thoughts of war.  After examination, 
the examiner reported that the veteran had symptoms of PTSD 
but also had lots of bitterness regarding reexperiences of 
being a Native American in the United States-especially of 
being relocated and then sent to boarding school.  In a May 
1998 notation and after reviewing the aforementioned May 1998 
Vet Center evaluation report, the examiner reported that the 
veteran definitely had PTSD and that his Global Assessment 
Functioning Scale (GAF) score was 51.  A GAF of 55-60 score 
indicates moderate difficulty in social, occupational, or 
school functioning.  Carpenter v. Brown, 8 Vet. App. 240 
(1995); see also American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders, 4th Edition 
(1994).

At his personal hearing held on December 13, 1999, it is 
factually ascertainable that the veteran's PTSD had increased 
in severity to warrant a 100 percent evaluation or that he 
was demonstrably unable to obtain and retain employment.  
During the hearing, the veteran testified that he had 
difficulty with his family members and that he had not worked 
in over ten years to avoid people.  The veteran also 
testified that he avoided others outside of his family and 
described himself as a non-caring person.  He stated that he 
attended college, and described school as good.  He, however, 
still did not like crowds or going into public places.  He 
also felt that his PTSD symptoms were uncontrollable. 

Moreover, at the hearing the veteran also submitted a 
statement from his Vet Center counselor.  The counselor wrote 
that the veteran was hypervigilant and that he had difficulty 
sleeping, trusting others, and relating to authority figures.  
It was reported that the veteran awakened with dreams of 
wartime experiences, intense fears, and an increased heart 
rate.  The counselor wrote that the veteran exhibited an 
exaggerated irritability with sudden uncontrollable and 
inconsistent outbursts of anger.  It was also reported that 
the veteran attended college, which he found difficult due to 
PTSD.  The counselor opined because the veteran had 
difficulty in living on a day-by-day basis, it would appear 
that he needed extended support in all areas to simply 
survive in a manner consistent somewhat above the poverty 
level.  He was currently functioning with his head barely 
above psychological waters; therefore, for all practical 
purposes he was unemployable.  

On VA examination in March 2000, the veteran reported having 
difficulty adjusting to civilian life.  He stated that he had 
feelings of anger and frustration, numerous recollection of 
service memories, and that his sleep was disturbed at night.  
The veteran described his mood as being terrible and out of 
control.  He was irritable and suffered from panic attacks 
which began three years before.  The veteran described his 
attacks as including difficulty with breathing, sweating, 
choking, fearfulness, and fear of dying.  He also reported 
symptoms of agoraphobia.  Mental status examination revealed 
that the veteran's speech was eloquent and clear.  He 
appeared somewhat overinclusive in details and his mood was a 
little demanding and irritable.  His affect was controlled 
and serious, but euthymic and appropriate.  There was no 
thought disorder.  His thought content was preoccupied with 
details of Vietnam memories as well as its impact on his 
life.  The examiner noted that the veteran appeared to 
ruminate a great deal about missed opportunities of the past, 
although currently he had no plans.  He was not homicidal or 
paranoid, but he had some suspiciousness of people.  No 
perceptual disturbances were noted either.  The veteran was 
oriented in all three spheres; remote, recent and immediate 
memory were intact; concentration was normal; and judgment 
and insight were good.  The diagnoses were Axis I: panic 
disorder with agoraphobia; cannabis dependence, in early full 
remission; and PTSD by past history; Axis IV: stress of 
attending college with responsibility as a parent with five 
children; and Axis V: GAF of 70.

After examination, the examiner reported that the veteran did 
not meet symptoms of PTSD, and he disagreed that this has 
been the cause of all of his problems.  The examiner stated 
that the veteran was a heavy cannabis user and had a history 
of drug and alcohol abuse in his family.  Many of his 
symptoms were the result of cannabis abuse, and he had a 
panic disorder with agoraphobia which was a separate 
disorder.  The examiner added that the veteran stated that he 
did not like to work and that he was a professional student.  
The examiner concluded that the veteran's antisocial traits 
were part of the problem with him not obtaining work. 

However, the veteran underwent a fee basis VA examination in 
June 2000.  At that time, the veteran described symptoms of 
recurrent and intrusive thoughts, nightmares, and efforts to 
avoid activities and places that would bring back memories of 
service.  He also described symptoms of increased arousal, 
such as difficulty with sleeping, irritable mood, and anger 
outbursts.  He also was easily startled and had transient 
suicidal thoughts.  On mental status examination, the veteran 
was polite and cooperative.  His mood appeared to be 
depressed with underlying irritability; his affect was 
appropriate for his mood; his thought process appeared to be 
logical and coherent; and he did not describe any current 
psychotic symptoms.  Transient suicidal thoughts were noted, 
but he denied current intent or plans to hurt himself.  The 
veteran was alert and oriented to person, time, and place.  
His memory appeared to be grossly intact, but he appeared to 
have problems with concentrating during the interview and 
staying focused.  Insight and judgment were intact.  The 
diagnostic impressions included PTSD, chronic and a GAF of 
45-50.  

Additionally, a psychological report dated in June 2000 
records that the veteran continued to have depressive 
dysphoria, irritable mood, flashbacks, nightmares, anger 
episodes, poor concentration, decreased motivation, and 
general feelings of hopelessness and helplessness.  The 
veteran stated that since service he had not maintained 
viable employment.  Although he attended college off and on 
as a way of trying to be productive, he avoided people on a 
consistent basis.  The veteran reported episodes of domestic 
violence.  During behavior observation, the examiner observed 
that the veteran struggled with ideas of reference and 
paranoid mentation that tended to escalate around feeling of 
anger and stress.  The examiner added that the veteran's 
speech was pressured and verbose, and his mood was moderately 
dysphoric dominated by an angry and depressed affect.  There 
was no evidence of suicidal or homicidal ideation and 
thoughts, even though bordering on a formal disorder, did not 
indicate delusional material or hallucinatory behavior at 
this time.  Additionally, psychological testing suggested 
that the veteran had agitated depressive characteristics 
including symptoms of helplessness, sadness, irritability, 
pessimism, social introversion, low self-esteem, cognitive 
confusion, and low energy levels.  His behavior and thoughts 
were dominated by anger and hostility.  The examiner reported 
that the veteran was an emotionally reactive, serious, 
interpersonally timid, suspicious and paranoid, self-
doubting, easily perturbed, and socially inhibited individual 
who had grave difficulties getting along with others in any 
type of environment.  He would not get along with the public 
or with co-workers in any kind of vocational environment.  
The diagnostic impressions were Axis I: PTSD, chronic, major 
depression, recurrent, and dysthymia; and Axis II: paranoid 
personality disorder.

In October 2000, T.E., D.O., stated that the veteran's 
medication had not improved his PTSD symptoms.  It was also 
noted that the veteran's long-term counseling had not helped 
his core PTSD symptoms.  

Given the aforementioned evidence and when resolving doubt in 
the veteran's favor, the Board finds that it is factually 
ascertainable that the veteran's PTSD increased in severity 
on December 13, 1999.  As detailed above, prior to December 
1999, although it was reported that the veteran had symptoms 
of PTSD, the evidence failed to demonstrate a clear diagnosis 
of PTSD or that his difficulties were due to PTSD.  On the 
contrary, the medical reports attribute the veteran's 
difficulties to substance abuse, and reflect that a diagnosis 
of PTSD remained unclear.  

However, when applying the benefit-of-the-doubt doctrine, the 
evidence establishes that the requirements for a grant of 100 
percent were initially factually ascertainable on December 
13, 1999.  As the veteran's counselor found that the veteran 
had difficulty with living on a daily basis, and that for all 
practical purposes he was unemployable.  Although the VA 
examiner in March 2000 opined that the veteran failed to meet 
the criteria for PTSD, attributed his difficulties to 
substance abuse, and assigned a GAF scale score of 70 (a GAF 
between 70 and 75 reflects less impairment than moderate), on 
fee-basis VA examination in June 2000, the veteran's 
symptoms, in essence, remained the same, the diagnosis was 
PTSD, and the GAF score ranged from 45-50.  A GAF of 41-50 is 
defined as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Richard v. Brown, 
9 Vet. App. 266, 267 (1996).  These findings are 
substantiated by a June 2000 psychological report and October 
2000 medical statement as well. 

Thus, based on all of the evidence of record, the Board finds 
that while the rating period for consideration on appeal may 
be considered from September 1996, because it was not 
factually ascertainable that the criteria for a 100 percent 
rating were met until December 13, 1999, entitlement to an 
earlier effective date is warranted to this extent only, and 
no earlier.  38 U.S.C.A. §§ 5107, 5110(a) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.400.  Accordingly, the appeal to this 
extent only is granted.


ORDER

An effective date of December 13, 1999, and no earlier, for 
the award of a 100 percent rating for PTSD is granted, 
subject to the law and regulations pertinent to the 
disbursement of monetary funds.



		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 

